*429Opinion by
Oliver, C. J.
At the trial it was stipulated that the merchandise in question consists of beads made of tecali, which is the same material as used in-the stones involved in L. Heller & Son, Inc. v. United States (25 Cust. Ct. 83, C. D. 1268). Since it was agreed that the beads are made of tecali, it was held that the-present merchandise consists of beads of semiprecious stones, for which there is no-specific provision. . Accordingly, the beads described on the invoices, as indicated, above, were held dutiable at 35 percent under paragraph 1503, as claimed.